DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 19-34 are pending.
Claims 1-18 are cancelled.


Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Claims 19-34 are allowed.

Regarding claim 19, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
BISCHOFF et al. (DE 102013212889 A1) teaches a method for creating a control function in order to control at least one physical state variable of a physical unit by means of at least one manipulated variable to at least one predefined setpoint variable, comprising the following steps: providing a function model for mapping a physical unit; providing a control function with control parameters, wherein the control function generates the manipulated variable depending on the physical state variable; and adapting the control parameters based on determined total costs, wherein the total costs are formed from a combination of function values of a cost function.
WALDOCK et al. (US 2009/0125274 A1) teaches generating a set of probability distributions, where each said probability distribution in the set representing a setting or settings of at least one control parameter of the sensor; calculating an expected information gain value for each said control parameter in the set, a said information gain value representing an expected quality of a measurement of one of the targets taken by the sensor if controlled according to the control parameter, based on the predicted state of the target; and updating the set of probability distributions to identify the sensor control parameters that maximize the expected information gain value, and controlling the sensor in accordance with the maximizing control parameters.

However, as Applicant argues and as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
wherein a new value of the at least one parameter is determined depending on a stationary probability distribution of the control variable of the control variable, and the at least one parameter is then set to this new value; and wherein the stationary probability distribution is a probability distribution towards which a probability distribution of the control variable converges during use of a control strategy of the actuator control system that depends on the at least one parameter.


Claims 20-34 are dependent claims of claim 19. The claim 19 is allowable, and therefore, claims 20-34 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116